Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2012/0167307 to Michael in view of U.S. Pub. No. 2007/0113384 to Ortlieb. 
Claims 1, 15, and 19, Michael discloses an encasement 40 and method of making comprising a fabric cover having an elongated opening 48 with a first end location and a second end location, the fabric cover being of a size for receiving a mattress in the interior in of the cover; a zipper 50 configured to seal the opening, the zipper comprising a plurality of zipper tracks (52,54); a first inside securing member 86 attached inside the fabric cover along the first edge of the elongated opening, the first inside securing member comprising hook or loop fasteners; a second inside securing member 88 attached inside the fabric cover along the second edge of the elongated opening, the second inside securing member comprising hook or loop fasteners; and an inside patch 82 comprising the other of the hook or loop fasteners, the inside patch configured to be attached to at least a substantial portion of the first inside securing member and the second inside securing member when the zipper is closed (FIG. 3-5)[0031]-[0033]. Michael is silent to a second zipper. Ortlieb discloses a first zipper head 7 configured to open the zipper in a first direction and close the zipper ina second direction, a second zipper head 8 configured to open the zipper in the second direction and close the zipper in the first direction, wherein the first zipper head and the second zipper head each have a zipper pull to pull the zipper head in either direction. It would have been obvious for one having ordinary skill before the effective filing date of the invention to employ a first and second zipper as taught by Ortlieb yielding predictable results that provide a water-tight two slider zipper having improved tightness in the closed position [0003].
Claims 3-4 and 17-18, Michael discloses the encasement and method of making, wherein the fabric cover and flaps comprise a bug or liquid impervious fabric material [0021][0026][0028][0029].









Claims 2, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2012/0167307 to Michael in view of U.S. Pub. No. 2007/01 13384 to Ortlieb, and further in view of U.S. Pub. No. 2012/0102646 to Chen et al.
Claims 2, 16, and 20, Michael discloses the encasement, but is silent to a plurality of flaps.  Chen discloses a zipper cover 310 having first and second sides (322,360) defining flaps attached to a fabric cover on one side of an elongated opening having a hook or loop fasteners (312,324) attached to an inside of the flaps; a plurality of first outside securing members comprising hook or loop fasteners 312, the plurality of first outside securing members attached to the fabric cover on the one side of the elongated opening; and a plurality of second outside securing members comprising hook or loop fasteners 324, the plurality of second outside securing members attached to the fabric cover on the other side of the elongated opening, the plurality of first outside securing members and the plurality of second outside securing members together configured to secure the plurality of flaps when closed [0021][0046]-[0049](fig. 3).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to employ cover flaps as taught by Chen that further restrict egress of insects through the encasement of Michael.  





Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2012/0167307 to Michael in view of U.S. Pub. No. 2007/01 13384 to Ortlieb, and further in view of U.S. Pub. No. 2008/0196217 to Eschbach.
Claims 5-7, Michael discloses the encasement, but is silent to a first aperture or eye configured to lock the zipper pulls together using a locking means. Eschbach discloses a first aperture 31 configured to lock the zipper pulls together using a locking means 10 wherein the zipper heads each comprise an arch shaped lug configured to secure the zipper pull, and a second aperture 31 to lock the zipper heads together using a locking means. It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to employ the locking means as taught by Eschbach yielding predictable results that provides a means to lock the slider tabs together.

Claims 8-9, 11-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2012/0167307 to Michael in view of U.S. Pub. No. 2007/01 13384 to Ortlieb, and further in view of U.S. Pub. No. 2012/0255120 to Poston et al.

Claims 8-9, 12, and 14, Michael discloses the encasement, but is silent to the fabric weight having a range between 10 to 1000 gsm and the yarn density is the range of about 25D to 500D. Poston discloses a polyester knit fabric having a weight of 105 gsm [0013]. Selecting a weight and density for a material is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to select the range as stated above yielding predictable results that provide an equivalent and alternative weight to the fabric cover of Michael. With regards to the warp and weft direction, selecting a type of knit or weave of the fabric is considered an obvious modification and it would have been obvious for one having ordinary skill in the art to employ warp and weft directions yielding predictable results that provide the basic components of weaving a material into a fabric cover.
Claim 11, Michael, as modified, discloses the encasement wherein the fabric cover is water proof and Poston further discloses that the cover is anti-microbial (claim 3).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2012/0167307 to Michael in view of U.S. Pub. No. 2007/01 13384 to Ortlieb, and further in view of U.S. Pub. No. 2017/0119171 to Levinson.
Claim 13, Michael, as modified, discloses the encasement wherein the fabric cover comprises about 95 gsm polyester knit fabric, but is silent to a polyurethane coating. Levinson discloses a polyester fabric having a polyurethane coating [0004][0027]. It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to employ a polyurethane coating as taught by Levinson yielding predictable results that enhance the covers water resistance. With regards to the fabric having 95 gsm or the coating having a 35 gsm, selecting a weight for a material is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to select from the range as stated above yielding predictable results that provide an equivalent and alternative weight to the fabric cover of Michael.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/           Primary Examiner, Art Unit 3673